Licking App. No. 2006-CA-00097, 2007-Ohio-2807. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 3 of the court of appeals’ Judgment Entry filed July 3, 2007:
“May a police officer who witnesses a motorist cross a right white edge line and without any further evidence of erratic driving or that the crossing was done in an unsafe manner make a constitutional stop of the motorist?”
Cupp, J., not participating.
The conflict case is State v. Phillips, Logan App. No. 8-04-25, 2006-Ohio-6338.